STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                                FILED
                                                                                March 27, 2013

                                                                            RORY L. PERRY II, CLERK

ISAAC V. RAMSEY,                                                          SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-1011 (BOR Appeal No. 2045423)
                   (Claim No. 2008032405)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

AMERICAN NATIONAL RUBBER COMPANY,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Isaac V. Ramsey, by Edwin H. Pancake, his attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. American National Rubber
Company, by Gary Nickerson, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated June 7, 2011, in which
the Board affirmed a November 29, 2010, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s February 5, 2010,
decision denying Mr. Ramsey’s request for additional chiropractic care. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

                                                1
       Mr. Ramsey worked for American National Rubber Company. On February 22, 2008, he
sustained a neck strain, shoulder strain, lumbar strain, and knee injury while at work. On
February 5, 2010, the claims administrator denied Mr. Ramsey’s request for additional
chiropractic care because it exceeded the guidelines of West Virginia Code of State Rules § 85­
20 (2006).

        The Office of Judges held that the preponderance of the evidence did not establish that
Mr. Ramsey has an extraordinary case that allows his treatment to exceed the guidelines of West
Virginia Code of State Rules § 85-20 (2006). On appeal, Mr. Ramsey disagrees and asserts that
he has shown by reliable medical evidence, as well as his own testimony, that chiropractic care is
reasonable treatment for his compensable injuries. He also argues that the chiropractic
limitations contained in West Virginia Code of State Rules § 85-20-46.8 (2006) do not supersede
West Virginia Code § 23-4-3(a)(1) (2005) that only requires medical treatment be reasonably
required to treat a compensable injury. American National Rubber Company maintains that the
additional chiropractic care is not authorized under West Virginia Code of State Rules §§ 85-20­
46.7 and 46.8 (2006) because Mr. Ramsey has been deemed to have reached medical maximum
improvement and failed to qualify for additional treatment as a flare-up since he has not returned
to work. On September 1, 2009, Dr. Guberman concluded that Mr. Ramsey had reached medical
maximum improvement. However, Dr. Young submitted a report dated July 5, 2010, and based
on his examination of Mr. Ramsey on November 5, 2009, he indicated chiropractic care should
be authorized and Mr. Ramsey’s condition is related to his work injury. The StreetSelect
Grievance Board concluded that Mr. Ramsey’s treatment had obviously exceeded the physical
medicine treatment guidelines for sprain/strain injuries and that Mr. Ramsey is not entitled to
additional chiropractic care for flare-ups as provided in West Virginia Code of State Rules § 85­
20-46.7 (2006) because he has not returned to work.

       The Office of Judges found that Dr. Young’s statement was not sufficient to allow Mr.
Ramsey to exceed the guidelines in relation to chiropractic care. The Office of Judges noted that
Mr. Ramsey was found to have preexisting degenerative changes based upon an MRI performed
on June 25, 2009. The Office of Judges noted that Dr. Guberman found Mr. Ramsey to have
reached maximum medical improvement. The Office of Judges affirmed the claims
administrator’s decision. The Board of Review reached the same reasoned conclusions in its
decision of June 7, 2011. We agree with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.




                                                2
ISSUED: March 27, 2013


CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                  3